Citation Nr: 0526218	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  95-04 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from June 1961 to June 1965.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, VA Regional Office (RO).   

By rating decision, dated in October 2003, service connection 
for bipolar affective disorder was granted.  A 100 percent 
evaluation was assigned.  This represents a full grant of the 
benefit sought.  

The appellant was afforded a personal hearing before a 
hearing officer at the RO in April 1994.  A transcript of the 
hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The veteran does not have PTSD based upon an in-service 
stressor.

2.  The veteran was not in combat.

3.  No degree of disability attributable to PTSD is due to a 
service-connected disease or injury.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2004).

2.  PTSD is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may be granted for disability that is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2004); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2004).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in February 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The appellant was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice, which was adequate.  Following the February 
2004 notice, the November 2004 supplemental statement of the 
case issued constituted subsequent process.  The appellant 
has not shown how any error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA and 
private examination reports are on file.  The Board finds 
that VA has done everything reasonably possible to assist the 
claimant.  Accordingly, the Board concludes it should 
proceed, as specific notice as to what evidence the claimant 
could or should obtain has been provided in effect and no 
additional pertinent evidence was submitted.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Factual Background

The service medical records show that the psychiatric 
examination was normal at service entrance.  On psychiatric 
evaluation in January 1962, the impression was that the 
possibility of a conversion reaction or outright malingering 
could not be ruled out.  No psychiatric disturbance was noted 
on psychological evaluation later that month.  The records 
reflect that Librium was prescribed in July 1963.  Following 
a psychiatric evaluation in November 1963, the psychiatrist 
opined that while it appeared that the veteran's back pain 
was rooted in psychological mechanisms, it was not of the 
magnitude to warrant medical disposition.

In a March 1994 report, Dr. R. W. noted the veteran's report 
of being under constant surveillance and criticism of his 
commanding officer during service.  He described the Plunger 
episode, in which he asserts that he was particularly 
humiliated by his commanding officer when the engine room of 
the USS Plunger was flooded.  Dr. R. W. indicated that the 
veteran "scapegoated" his commanding officer and he had 
become a transference figure on whom many of the veteran's 
grievances from other sources had been condensed.  He stated 
that in addition to the veteran's relationship with his 
commanding officer, he also experienced an inability to 
handle major responsibility with minimal training and support 
and also experienced a death encounter with the Plunger 
episode.  The diagnosis was PTSD.

In a March 1994 report, Dr. M. S. R., opined that the veteran 
had PTSD.  The physician noted the Plunger episode.  He 
stated that the veteran suffered stressors and displayed 
psychiatric problems during service.  He opined that the 
veteran's experiences during service contributed heavily to 
overstressing the veteran.

On VA examination in April 1999, the veteran reiterated the 
Plunger incident.  The diagnosis was PTSD.  

On VA examination in July 2002, the examiner noted the 
veteran's report of the Plunger incident.  The examiner noted 
that the incident was not documented in the record.  The 
examiner also noted that the veteran reported being 
repeatedly and publicly humiliated by his commanding officer.  
The relevant diagnosis was PTSD.  The examiner stated that 
assuming the veteran's description of the Plunger incident 
was accurate, PTSD was related to service.  He added that the 
veteran's service-connected back disorder more likely than 
not aggravated his PTSD.  

In a March 2004 addendum, the July 2002 VA examiner stated 
that based on a review of the claims file, the claimed 
stressor could not be verified.  

Analysis

Initially, the Board notes that the AOJ has assigned a 100 
percent evaluation for bipolar disorder.  Next, the Board 
notes that the issue in this case has been on appeal since 
1995.  During the appeal, the provisions of 38 C.F.R. § 
3.304(f) were revised.  The earlier criteria required a clear 
diagnosis of PTSD, while the criteria effective in June 1999 
requires a diagnosis in accordance with 38 C.F.R. § 4.125(a).  
The veteran has been advised of the evidence necessary to 
substantiate the claim under both criteria, and specifically 
that in either case, the evidence must show a diagnosis of 
PTSD, evidence of an in-service stressor and a link between 
PTSD and an in-service stressor.

The veteran contends that he has PTSD as a result of service.  
More specifically, he asserts that constant humiliation he 
suffered at the hands of his commanding officer, to include 
during service aboard the USS Plunger in 1962, resulted in 
PTSD.  

In this case, the record establishes a current diagnosis of 
PTSD and a medical nexus opinion linking such to the 
veteran's reported history of having been humiliated by his 
commanding officer during service and PTSD symptoms from a 
car accident in December 1961.  38 C.F.R. § 3.304(f).  
Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressors reported by the veteran and relied upon 
by the competent medical professional diagnosing PTSD 
occurred, as substantiated by credible supporting evidence.  
That question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.  The Court has held that, "[i]t is the 
duty of the BVA as the fact finder to determine credibility 
of the testimony and other lay evidence."  Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), noted 
that the evidence necessary to establish the existence of a 
recognizable stressor during service will vary depending on 
whether or not the veteran was "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. 
§ 3.304 (2004).  In other words, a veteran's bare assertions 
that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.  If the 
determination of combat status is affirmative, then (and only 
then), a second step requires that the veteran's lay 
testimony regarding claimed stressor must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98 (emphasis added).

The veteran has not been awarded any combat awards and his 
service records do not indicate combat service.  The veteran 
is not a combat veteran and the provisions of 38 U.S.C.A. § 
1154 (West 2002) do not apply.  To the extent that the 
veteran has asserted, to include in correspondence received 
in January 2004, or any examiner has claimed, to include the 
July 2002 VA examiner, that service on a submarine equates 
with combat, the circumstances aboard the Plunger are not 
shown to be tantamount to combat.  Rather, the veteran's 
claimed stressors do not involve combat.

The Court's holding in Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996), established, as a matter of law, that "if the 
claimed stressor is not combat-related, [the] veteran's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  Further, in 
Moreau v. Brown, 9 Vet. App. 389 (1996), the Court held that 
the fact that a medical opinion was provided relating PTSD to 
events the veteran described in service could not constitute 
"credible supporting evidence" of the existence of the 
claimed noncombat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that the VA had adopted a final rule in October 1996, 
effective November 7, 1996, revising 38 C.F.R. §§ 4.125 and 
4.126.  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  The Court further found that where 
there was "undisputed, unequivocal" diagnosis of PTSD of 
record, and the Board did not make a finding that the reports 
were incomplete, the adequacy of the stressor had to be 
presumed as a matter of law.  In West v. Brown, 7 Vet. App. 
70 (1994), the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  

The Board notes that there has been no corroboration of the 
claimed Plunger incident.  While the veteran claims that he 
thought the submarine upon which was serving was sinking and 
that he was humiliated by his commanding officer in 
association with his reaction to a flood aboard the USS. 
Plunger, in September 1991, the service department 
specifically stated that there was no reference to any 
flooding in the ship's engine room contained thin the USS. 
Plunger deck logs.  There is no credible supporting evidence 
of that stressor.

The AOJ has been unsuccessful in obtaining information 
relevant to the claimed incident.  The veteran himself has 
offered his own statements and testimony in support of the 
alleged stressful event, to include notation of such 
experiences as recorded by medical professionals in 
association with his claim for compensation.  A noncombat 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence that the 
claimed stressors actually occurred.  Cohen v. Brown, supra 
at 20 (citing Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  
The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  The opinions linking PTSD to 
Plunger incident are of diminished probative value, as there 
is no corroboration of the stressor.  

In regard to other claimed stressors, to include a motor 
vehicle accident or a thresher incident in April 1963, the 
Board notes that there is no competent evidence relating PTSD 
to either of these claimed stressors.  

The record establishes that in 2002, a VA examiner commented 
that the chronic pain that the veteran suffers due to his 
service-connected spinal disability more likely than not 
aggravates the symptoms of PTSD.  Regulations provide that 
service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  This includes any 
increase in disability due to the service-connected disease 
or injury.  The Board reviewed this evidence and found that 
the opinion seemed to be lacking in rational analysis; 
accordingly the decision was remanded for further 
development.  After review of the file, the VA examiner 
concluded that he did not find evidence for his diagnosis of 
traumatic arthritis as exacerbating his PTSD.  

As noted in the prior decision of the Board, the opinions 
expressed in this case may only be viewed as weak.  However, 
the examiner amended his opinion and the revised opinion that 
there is no evidence of exacerbation of PTSD due to a back 
disability is far more consistent with the record and such 
opinion is accorded greater probative value.  In sum, the 
Board finds that and opinion based upon a review of the 
record is more probative than an opinion lacking a stated 
rational basis.

The most probative evidence is that the appellant does not 
have PTSD attributable to credible in-service stressors, and 
outweighs the less probative opinions that support his claim.  
In Wensch v. Principi, 15 Vet. App. 362, 367 (2001), the 
United States Court of Appeals for Veterans Claims (CAVC) 
held that it is not error for the Board to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.


ORDER

Service connection for PTSD is denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


